Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 2, 5, 6, 15 - 18, 20, 21 are pending.  
Claims 1, 15, 21 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving, by a first data center included in a first access management system, from a second data center in a second access management system, security data for a first user, such that the security data includes the following: (i) an identifier of second data center at which a session has been established for a first user to access a first resource using a first device, and (ii) user credential(s) of first user, and wherein storing security data in a first data store in first data center, and receiving user credential(s) and a request from a second user in order to access a second resource using a second device while the session for the first user is still in an active state, and wherein the second user is different from the first user and the second device is different from the first device, and wherein determining authentication of a second user in order to access a second resource using a second device based on user credential(s), and in response to determining the authentication of a second user in order to access a second resource using a second device, and determining, by the 1, 2, 5, 6, 15 - 18, 20, 21.  
  
Claims 2, 5, 6 are allowed due to allowed base claim 1.  
Claims 16 - 18, 20 are allowed due to allowed base claim 15.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

December 28, 2021